As filed with the Securities and Exchange Commission on December 7, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:March 31, 2013 Date of reporting period:September 30, 2012 Item 1. Reports to Stockholders. COLDSTREAM DIVIDEND GROWTH FUND Semi-Annual Report September 30, 2012 Coldstream Dividend Growth Fund Semi-Annual Report September 30, 2012 The first six months of the Fund’s current fiscal year provided relatively flat returns, but the ride was certainly not smooth. From March 31st through June 4th the market as measured by the S&P 500® Index fell slightly over 9% and then rallied through September 30th by 13%. The Fund’s total return for the 6 month period was 0.74%. The Fund trailed its benchmark for the period by almost 3.5% as the Russell 1000® Value Index returned 4.16%. There are several reasons for the underperformance but they are centered on our under-allocation to banks, the general outperformance of smaller capitalization companies and the market’s shift away from last year’s winners. Clearly our lack of exposure to banks has hurt performance in the short run, yet we continue to believe that banks have not yet solved their structural problems. Performance for the six-month period ended September 30, 2012 is as follows: Period CMDGX Fund % Russell 1000 Value® Index % S&P 500® Index % Last Quarter 7/1/12 – 9/30/12 4.12 6.51 6.35 Six Months 4/1/12 – 9/30/12 0.74 4.16 3.43 One Year 10/1/11 – 9/30/12 (average annual return) Since Inception 9/30/10 – 9/30/12 (average annual return) 8.65 Gross Expense Ratio: 1.31% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.coldstream.com or calling 1-877-476-1909. - 2 - In our last letter, we highlighted those companies that helped our performance and among that group were Intel Corp. and McDonald’s Corp. They had both returned over 30% the previous year. As mentioned above, the market moved away from many of last year’s winners and over the most recent six months, they both had negative returns. Intel Corp. was down 18.1% and McDonald’s Corp. was down 5%. Also detracting from performance were Cardinal Health, Inc. (8.5%), BlackRock, Inc. (11.4%) and Xilinx, Inc. (7.2%). Contributing to performance were General Electric Co. up 15%, McCormick & Company, Inc. up 15.2%, Abbott Laboratories up 13.7%, Medtronic, Inc. up 11.5% and Target Corp. up 10.8%. Of the current 40 portfolio companies, only 3 have market values below cost and the largest loss is only 6%. Listed below are the Fund’s top ten holdings as of 9/30/2012. Company Percent (%) Weighting Annualized Yield (%) Abbot Laboratories General Electric Co. IBM Corp. Target Corp. Microsoft Corp. Colgate-Palmolive Co. Chevron Corp. Norfolk Southern Corp. Pepsico Inc. Medtronic Inc. While our performance this year is less than acceptable to us, we believe the portfolio is well positioned for a slowing economy which we expect over the next six to twelve months. Our goal as a manager is to seek out companies that generally yield in excess of the yield on the S&P 500® Index and have the potential to, on average, increase their dividend by 10% per year. As of September 30, 2012, we are pleased with the Fund’s yield versus the S&P 500® Index yield and the Fund’s dividends on average have increased by more than 10% on an annualized basis over the period. As mentioned above, over the next 12 months we see an economy that may well slip into recession in early 2013. It is highly likely we could see at least one quarter of negative GDP growth as a result of the so called “fiscal cliff,” and the continued economic problems throughout the world. Many of our portfoliocompanies are global in nature and sell into both developed international and emerging market countries. We mentioned in our last letter to you that we saw a balance between opportunity and risk. In the early part of the period, risk won out and then as prices fell, buyers stepped in to capitalize on what they saw as opportunity. - 3 - We still believe we should see a slow or no growth economy for the next three or four quarters followed by what may be very robust growth as we head into 2014. Thus, we are defensive in the short-run yet optimistic as we look further out. We believe this environment favors large cap, domestic, dividend paying stocks. We again thank you for your investment in the Fund. Sincerely, Robert D. Frazier Chief Investment Officer & Portfolio Manager Past performance is not a guarantee of future results. Mutual fund investing involves risk.Principal loss is possible.The Fund may invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. Investment performance reflects fee waivers.In the absence of these waivers, returns would be lower. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments in this report for complete fund holdings. The S&P 500® Index, an unmanaged index, consists of 500 stocks chosen for market size, liquidity, and industry group representation.It is a market-value weighted index (stock price times number of shares outstanding), with each stock’s weight in the Index proportionate to its market value.The Russell 1000® Value Index measures the performance of those Russell 1000® companies with lower price-to-book ratios and lower forecasted growth values. - 4 - You cannot invest directly in an index. Annualized yield-An annualized rate of return is the return on an investment over a period other than one year (such as a month, or two years) multiplied or divided to give a comparable one-year return.For instance, a one-month ROI of 1% could be stated as an annualized rate of return of 12%.Or two-year ROI of 10% could be stated as an annualized rate of return of 5%. The information contained in this report is authorized for use when preceded or accompanied by a prospectus for the Coldstream Dividend Growth Fund, which includes more complete information on the charges and expenses related to an ongoing investment in the Fund.Please read the prospectus carefully before you invest or send money. Opinions expressed in this letter are those of the fund manager, are subject to change, and are not guaranteed. The Fund is distributed by Quasar Distributors, LLC. - 5 - Coldstream Dividend Growth Fund Expense Example at September 30, 2012 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. The Coldstream Dividend Growth Fund is a no-load mutual fund and has no shareholder transaction expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/12 – 9/30/12). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% per the operating expenses limitation agreement. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in the first line of the table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period'' to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transactional costs, such as sales charges (loads), redemption fees, or exchange fees. - 6 - Coldstream Dividend Growth Fund Expense Example at September 30, 2012 (Unaudited) (continued) Beginning Account Value 4/1/12 Ending Account Value 9/30/12 Expenses During Period* 4/1/12 – 9/30/12 Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. - 7 - Coldstream Dividend Growth Fund Sector Allocation of Portfolio Assets at September 30, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. - 8 - Coldstream Dividend Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2012 (Unaudited) Shares COMMON STOCKS - 95.07% Value Beverage and Tobacco Product Manufacturing - 8.84% Altria Group, Inc. $ Coca-Cola Co. PepsiCo, Inc. Philip Morris International, Inc. Chemical Manufacturing - 8.37% Abbott Laboratories Colgate Palmolive Co. Johnson & Johnson Computer and Electronic Product Manufacturing - 11.27% Apple, Inc. Cisco Systems, Inc. Intel Corp. International Business Machines Corp. Xilinx, Inc. Credit Intermediation and Related Activities - 2.12% Ameriprise Financial, Inc. Food Manufacturing - 4.07% H.J. Heinz Co. McCormick & Co., Inc. Food Services and Drinking Places - 2.06% McDonald's Corp. Fabricated Metal Product Manufacturing - 2.08% Crane Co. General Merchandise Stores - 3.04% Target Corp. The accompanying notes are an integral part of these financial statements. - 9 - Coldstream Dividend Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2012 (Unaudited)(continued) Shares COMMON STOCKS - 95.07% Value Insurance Carriers and Related Activities - 2.13% Aflac, Inc. $ Machinery Manufacturing - 9.60% Caterpillar, Inc. Deere & Co. General Electric Co. Stanley Black & Decker, Inc. Merchant Wholesalers, Nondurable Goods - 2.01% Cardinal Health, Inc. Miscellaneous Manufacturing - 8.62% 3M Co. Baxter International, Inc. Becton, Dickinson & Co. Medtronic, Inc. Oil and Gas Extraction - 3.53% Enterprise Products Partners L.P. Marathon Oil Corp. Petroleum and Coal Products Manufacturing - 8.30% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Phillips 66 Pipeline Transportation - 1.49% Plains All American Pipeline, L.P. Pipeline Transportation of Natural Gas - 1.62% Copano Energy, LLC The accompanying notes are an integral part of these financial statements. - 10 - Coldstream Dividend Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2012 (Unaudited)(continued) Shares COMMON STOCKS - 95.07% Value Publishing Industries (except Internet) - 2.92% Microsoft Corp. $ Rail Transportation - 2.94% Norfolk Southern Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 4.06% BlackRock, Inc. The Blackstone Group L.P. Support Activities for Mining - 2.02% Ensco PLC - Class A (a) Transportation Equipment Manufacturing - 3.98% Boeing Co. Honeywell International, Inc. TOTAL COMMON STOCKS (Cost $35,732,260) Shares SHORT-TERM INVESTMENTS - 10.59% Value Fidelity Institutional Money Market Portfolio - Class I, 0.16% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $4,527,003) TOTAL INVESTMENTS IN SECURITIES (Cost $40,259,263) - 105.66% Liabilities in Excess of Other Assets - (5.66)% ) NET ASSETS - 100.00% $ The accompanying notes are an integral part of these financial statements. - 11 - Coldstream Dividend Growth Fund STATEMENT OF ASSETS AND LIABILITIES at September 30, 2012 (Unaudited) ASSETS Investments in securities, at value (identified cost $40,259,263) $ Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investments purchased Advisory fees Fund shares redeemed Administration and fund accounting fees Audit fees Transfer agent fees and expenses Chief Compliance Officer fee Legal fees Custody fees Trustee fees Shareholder reporting Accrued other expenses Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ COMPOSITION OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. - 12 - Coldstream Dividend Growth Fund STATEMENT OF OPERATIONS For the Six Months EndedSeptember 30, 2012 (Unaudited) INVESTMENT INCOME Income Dividends $ Interest Total income Expenses Advisory fees (Note 4) Adminstration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Audit fees Legal fees Chief Compliance Officer fee (Note 4) Registration fees Trustee fees Custody fees (Note 4) Miscellaneous expenses Insurance expense Total expenses Add: advisory fee recoupment (Note 4) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain on investments Net change in unrealized depreciation on investments ) Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. - 13 - Coldstream Dividend Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended September 30, 2012 (Unaudited) Year Ended March 31, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments ) Net change in unrealized appreciation/(depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase/(decrease) in net assets derived from net change in outstanding shares (a) ) Total increase/(decrease) in net assets ) NET ASSETS Beginning of period End of period $ $ Undistributed net investment income $ $ (a) A summary of share transactions is as follows: Six Months Ended September 30, 2012 (Unaudited) Year Ended March 31, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase/(decrease) ) $ ) $ The accompanying notes are an integral part of these financial statements. - 14 - Coldstream Dividend Growth Fund FINANCIAL HIGHLIGHTS For a Share Outstanding Throughout Each Period Six Months Ended September 30, 2012 (Unaudited) Year Ended March 31, 2012 September 30, 2010* through March 31, 2011 Net asset value, beginning of period $ $ $ Income from investment operations: Net investment income ^ Net realized and unrealized gain on investments Total from investment operations Less distributions: From net investment income ) ) ) From net realized gain on investments - - # Total distributions ) ) ) Net asset value, end of period $ $ $ Total return %
